t c summary opinion united_states tax_court carolyn d ramirez petitioner v commissioner of internal revenue respondent docket no 14154-02s filed date carolyn d ramirez pro_se trent d usitalo for respondent wolfe special_trial_judge this case was heard pursuant to the provisions of sec_6330 and sec_7463 of the internal_revenue_code in effect when the petition was filed unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect at relevant times the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority the sole issue for decision is whether respondent abused his discretion in failing to consider petitioner’s offer_in_compromise at a hearing as required by sec_6330 and c a iii some of the facts have been stipulated and they are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference when she filed her petition petitioner resided in fresno california on date respondent issued to petitioner a notice_of_intent_to_levy under sec_6330 notice with regard to petitioner’s unpaid federal_income_tax liability for in response to the notice petitioner filed a form request for a collection_due_process_hearing cdp hearing on date petitioner stated on the form that she wanted to explore an offer_in_compromise petitioner’s case was assigned to an appeals officer the appeals officer from respondent’s appeals_office in fresno california the appeals_office on date the appeals officer wrote petitioner the following letter this is to advise you that i have been assigned your request for a collection_due_process_hearing i have scheduled your hearing for wednesday date pincite am the collection_due_process_hearing may be conducted via telephone correspondence or in a personal conference to facilitate our discussions i am enclosing an explanation of the appeals process for collection_due_process cases i suggest we conduct the hearing by telephone please call me at the scheduled date and time if you would like to conduct the hearing in a different way such as in person or by correspondence please let me know before the hearing date if the date and time is not convenient please notify me prior to the hearing date as to the day of the week monday - thursday and time between am and pm in which a hearing may be held i have included a form 433-a collection information statement for wage earners and self-employed individuals if you wish to propose collection alternatives please complete this financial statement and return it to me at least days prior to the hearing if i do not receive the form 433a at least days prior to the hearing i can only assume that you do not wish to propose a collection alternative on date petitioner did not call in for her scheduled cdp hearing and as of that date she had not contacted the appeals officer to reschedule the cdp hearing and had not returned a completed form 433-a following petitioner’s failure to appear for her cdp hearing the appeals officer sent to petitioner the following letter dated date your collection_due_process_hearing was scheduled for wednesday date pincite since i didn’t receive a call from you i can only assume you no longer desire a hearing i have enclosed form which is a waiver of review of a collection_due_process determination if you sign and return that form you will save us some work and speed up the closing of your case in the event you still desire a hearing please notify me of this on or before the close of business monday date in the event there is no response a determination will be made based on available information and a determination_letter will be issued i am usually in the office monday - thursday from - petitioner telephoned the appeals officer on or about date petitioner told the appeals officer that she had been out of the country and still wanted a hearing petitioner and the appeals officer discussed her case and petitioner concluded that she still wanted to propose an offer_in_compromise the appeals officer asked petitioner to submit a completed form 433-a on date the appeals officer still had not received a form 433-a from petitioner and had not heard from her since date on date the appeals officer administratively closed petitioner’s case for a determination based upon the information in her file on date the appeals officer received a package from petitioner containing a completed form 433-a and related financial documents the offer_in_compromise materials the appeals officer considered the offer_in_compromise materials to be late and he did not review the information on date the appeals officer issued a notice_of_determination the notice_of_determination stated that petitioner did not have an offer_in_compromise pending at this time and set forth the following rationale for preceding with the levy although a levy is intrusive since the information related to the taxpayer’s financial specifics were not provided so that we might evaluate the collection alternative the proposed collection action balances the need for the efficient collection of the taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary by letter dated date the appeals officer sent petitioner the following explanation of his decision in issuing the notice_of_determination on date i closed your case for issuance of our determination_letter on date that letter was mailed i will place the information you recently sent us in the administrative file and ask that someone in our automated collection system acs department take a look at it for purposes of considering the next collection step you have a choice concerning our determination_letter you can file a petition with the united_states tax_court and ask either the government’s attorney or the judge to have someone look at your information or you can do nothing and let someone with our acs department look at it once your case is returned to them upon receiving the notice_of_determination petitioner wrote the following letter to the appeals officer on date i received your notice dated date i have two concerns when we spoke on date i distinctly remember the due_date being date i remember we went back forth on the due_date but this was the date we decided on i submitted all the information on date i dropped it in the box at the main post office the mail handler had to purchase -37 stamps on the envelope that envelope was returned - see attached attached to petitioner’s letter was a copy of a notice from the postal service which bore a postmark dated in date the copy submitted to the court is difficult to read and the date in august is illegible the postal service notice states we regret that your mail is being returned to you because of heightened security measures all domestic mail weighing ounces or over that bears stamps must be presented to a retail clerk at a post office postage that is affixed to the return mail may be used for re-mailing the item on the notice from the postal service was the following handwritten message from a postal service employee you dropped a large priority envelope in the drop box - it was returned but i cancelled the stamps for you and sent it on - to avoid further delay the notation is handwritten on the envelope in which petitioner mailed her materials to the appeals officer petitioner timely filed a petition with this court under sec_6330 after petitioner’s case was set for trial in the words of the stipulation of the parties as a courtesy to petitioner respondent’s counsel forwarded her file to an offer specialist to review in an effort to determine if the case could possibly be settled by way of an offer_in_compromise the settlement negotiations were unsuccessful the underlying tax_liability is not in dispute in this case following a stipulation of settled issues filed with the court on date the sole issue to be decided is whether the appeals officer properly considered an offer_in_compromise raised by petitioner discussion under sec_6330 a taxpayer is entitled to notice and an opportunity for a hearing before certain lien and levy actions are taken by the commissioner in the process of collecting unpaid federal taxes upon request a taxpayer is entitled to a fair hearing conducted by an impartial officer from the office of appeals sec_6330 such a hearing need not be conducted face-to-face a taxpayer may receive a fair hearing by telephone or through written correspondence sec_301 d q a-d7 proced admin regs at the hearing the appeals officer is required to obtain verification from the secretary that the requirements of applicable law and administrative procedure have been met consider certain issues raised by the taxpayer such as collection alternatives including an installment_agreement or an offer_in_compromise and consider whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary sec_6330 this court has jurisdiction to review the commissioner’s administrative determination under sec_6330 where as here the validity of the underlying tax_liability is not at issue we review the determination for abuse_of_discretion 114_tc_604 114_tc_176 in doing so under the circumstances of this case we do not conduct an independent review of what would be an acceptable offer_in_compromise rather we review only whether the appeals officer’s decision to issue a notice_of_determination without reviewing petitioner’s proposed offer_in_compromise was arbitrary capricious or without sound basis in fact or law see 112_tc_19 in the present case the appeals officer actually was in possession of petitioner’s offer_in_compromise before the notice_of_determination was mailed petitioner testified that she believed that she was to contact the appeals officer by date and that she mailed her offer_in_compromise materials to him on that date she expected prompt delivery of the materials but they were delayed because of security procedures in effect with respect to mail at the time in question nevertheless petitioner’s offer_in_compromise was received by the appeals_office on date and the notice_of_determination was not mailed until date the appeals officer closed petitioner’s case for a determination based upon petitioner’s file on date and he did not review petitioner’s offer_in_compromise because it was received after he administratively closed her case the unusual circumstance here is that the appeals officer had petitioner’s offer_in_compromise material on his desk before the determination_letter was mailed the record indicates that he could have examined her material and conducted the appeals_office hearing instead he refused to examine petitioner’s materials and referred her to the automated collection system under these circumstances we believe the appeals officer’s decision not to review petitioner’s offer_in_compromise was an abuse of his discretion and denied petitioner her right to a fair hearing under sec_6330 where a taxpayer is not afforded a proper opportunity for a hearing under sec_6330 the court can remand the case to the appeals_office to hold a hearing if we believe that it is either necessary or productive 117_tc_183 day v commissioner tcmemo_2004_30 in the present case petitioner claims that she has evidence that her assets are of lower value than the commissioner previously believed and that she should not be required to pay her tax obligations in full immediately we believe there is a possibility that a productive result may occur from remanding petitioner’s case to the appeals_office for a proper hearing and review of petitioner’s offer_in_compromise to reflect the foregoing an appropriate order will be issued
